DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/22 has been entered.

					Claim Status
	Claims 1-14 and 24-33 are pending and are examined. Claims 15-23 are withdrawn and are not examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation “a microfluidic channel or a micro transducer including graphene formed between drain electrodes and source electrodes on the substrate” is unclear and indefinite. It is unclear what the alternatives are. These are what appear to be the alternatives: 1) A microfluidic channel or a micro transducer or 2) the micro transducer including graphene or 3) A microfluidic channel including graphene or 4) a micro transducer including graphene. The graphene lying on a dielectric layer would not be required if just a microfluidic channel is selected under the first interpretation (see prior sentence under 1)). Further, if the microfluidic channel includes graphene then it is unclear how the channel includes the graphene. Is the channel formed in graphene, or is graphene somehow incorporated into the other materials of the channel? Please clarify the structures that are required for the device and the arrangement of the structures. The dependent claims are rejected based on further claim dependency.

Regarding Claim 24, the limitation “a specificity of the microdevice to the target analyte is adjusted by modifying the aptamer” is unclear and indefinite. What does the specificity of the device refer to? What is the range of specificities that the device can handle? Is there a different specificity for every target analyte and aptamer combination? Please clarify how the device has a specificity and how variable that specificity can be.

Claims 2-14 and 25-33 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, 8, 9, 12, 13, 14, 24, 28, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US Pub 2012/0058350).

Regarding Claim 1, Long teaches a microdevice for monitoring a target analyte ([0022] According to a fourth aspect of the invention, there is provided a method for the gas and/or liquid-phase sensing of target chemical or biological groups in a sample solution or vapour), the microdevice comprising:
a field effect transistor ([0001] field-effect devices, Fig. 8) comprising: 
a substrate (substrate, 7, Fig. 8); 
a gate electrode (gate electrode 10, Fig. 8); and 
a microfluidic channel or a micro transducer including graphene formed between drain electrodes and source electrodes on the substrate ([0049] graphene structure (1) is electrically contacted by separate source (8) and drain (9) electrodes, Fig. 8), 
wherein the graphene lies on a dielectric layer (the graphene structure (1) is located over a gate dielectric (7), Fig. 8); and 
at least one aptamer functionalized on a surface of the graphene ([0044] Optionally, the functional group may be chosen to interact with a target moiety. The target moiety may be an aptamer), 
wherein the at least one aptamer is adapted for binding to the target analyte, and wherein binding of the target analyte to the at least one aptamer alters the conductance of the graphene ([0023] i) selecting a target moiety (11); [0024] ii) modifying the functional head group (6, 6B) of a graphene structure (1) of the invention to selectively bind the target moiety (11); [0025] iii) placing the modified graphene structure (1) of step (ii) in a biosensor [0026] iv) exposing the biosensor to a sample solution or vapour; and [0027] v) monitoring and/or recording the selective binding of the target moiety (11) to the functional head group (6, 6B) of the graphene structure (1). [0086] FIG. 8 shows a schematic of a conductance-based graphene sensor, where adsorption of a (partial) layer of target moieties (12) results in a change in conductance of the device.), 
wherein binding of the target analyte to the at least one aptamer causes a conformational change of the at least one aptamer, causing the target analyte to be brought into a proximity to the surface of the graphene ([0086] FIG. 8 shows a schematic of a conductance-based graphene sensor, where adsorption of a (partial) layer of target moieties (12) results in a change in conductance of the device.).  

Regarding Claim 4, Long teaches the microdevice of claim 1, wherein the target analyte being brought into proximity to the surface of the graphene causes electrical properties of graphene to change by at least one of charge transfer and electrostatic interaction ([0112] Referring to FIG. 8, there is shown an embodiment of a conductance-based field-effect sensor, where adsorption of a (partial) layer of target moieties (12) results in a change in conductance of the device (or shift in the Dirac point).  

Regarding Claim 6, Long teaches the microdevice of claim 1, wherein the microdevice is configured to provide a label-free direct characterization of biomolecular binding properties with one-step electrical readout (the device would be capable of proving a label-free direct characterization.).  

Regarding Claim 7, Long teaches the microdevice of claim 1, wherein binding of the target analyte to the aptamer causes a carrier concentration in the graphene to be altered, resulting in a detectable signal (binding of the analyte would be capable of causing a carrier concentration in the graphene to be altered. [0102] carrier concentration). 
 
Regarding Claim 8, Long teaches the microdevice of claim 1, wherein the at least one aptamer is functionalized on the surface of the graphene using a linker, wherein the linker is configured to be irreversibly attached to the graphene without altering electronic properties of the graphene (see [0051], see [0042] anchor group [0043] functional group [0044] aptamer).

Regarding Claim 9, Long teaches the microdevice of claim 8, wherein the at least one aptamer is directly attached to the linker by forming an amide bond ([0042] It will be understood that the anchor group must interact with the graphene to result in the formation of a non-covalent bond, by one or more of the following interactions: hydrogen bonding, ionic and/or hydrophobic forces. According to another embodiment of this aspect of the invention the anchor group is selected from an amine, alcohol, aniline, para-deriviative of aniline, carboxylic acid, thiol, halide, pyridine, nitro, nitrile group or a derivative thereof. [0043] According to yet another embodiment of this aspect of the invention, the functional group is selected from a methyl, an amine, a thiol, a hydroxy, a carboxylic acid, a nitro group, a silane or a derivative thereof.).  

Regarding Claim 12, Long teaches the microdevice of claim 1, wherein the field effect transistor further comprises a source electrode and a drain electrode, and wherein the graphene makes contact with both the source electrode and the drain electrode ([0049] In another embodiment of the invention, there is provided a back-gated field-effect device comprising the graphene structure (1) of the invention wherein the top basal plane of the graphene structure (1) is electrically contacted by separate source (8) and drain (9) electrodes).  

Regarding Claim 13, Long teaches the microdevice of claim 1, wherein the graphene comprises a single layer sheet ([0002] Monolayer graphene is a single layer of carbon atoms).  

Regarding Claim 14, Long teaches the microdevice of claim 1, wherein the target analyte is disassociated from the at least one aptamer by introducing a buffer to the at least one aptamer ([0048] The graphene structure of the invention may be used in other field-effect devices or electromechanical devices, including sensors such as chemo- or bio-sensing applications.).
  
Regarding Claim 24, Long teaches the microdevice of claim 1, wherein a specificity of the microdevice to the target analyte is adjusted by modifying the aptamer (The examiner notes “a specificity of the microdevice to the target analyte would depend on the target analyte and which aptamer is used. This claim is directed to intended use of the device and the device would be capable of having an aptamer and target analyte bound combination with a specificity for the microdevice since there would be a change in conductance to the graphene).  

Regarding Claim 28, Long teaches the microdevice of claim 1, wherein the microdevice is adapted for real-time detection of changes in the target concentration (the device of Long is capable of being adapted for real-time detection of changes in the target concentration.  [0031] For example, the modified graphene of the invention may be used in molecular recognition to promote binding of specific moieties for chemo- or bio-sensing applications, either as conductivity-based sensors, resonators (mass sensors) or electrochemical sensors. These sensors would be capable of doing real-time detection of changes.)

Regarding Claim 29, Long teaches the microdevice of claim 28, wherein the real-time detection is continuous over time (the device of Long is capable of having real-time detection continuous over time. For example, the modified graphene of the invention may be used in molecular recognition to promote binding of specific moieties for chemo- or bio-sensing applications, either as conductivity-based sensors, resonators (mass sensors) or electrochemical sensors. These sensors would be capable of detecting continuously over time.).  

Regarding Claim 30, Long teaches the microdevice of claim 1, wherein the substrate of the field effect transistor comprises Silicon (Si) and/or Silicon Dioxide (SiO2) ([0037] According to a preferred embodiment of this aspect of the invention, the graphene structure is deposited on a substrate (7), preferably a silicon/silicon oxide substrate).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US Pub 2012/0058350), in view of Kurkina (US Pub 2012/0134880; previously cited).

Regarding Claim 2, Long teaches the microdevice of claim 1 (see above).
Long is silent to wherein the microfluidic channel or the micro transducer is bound to the substrate for analyte and buffer introduction to initiate association and dissociation of the target analyte to the at least one aptamer.  
Kurkina teaches in the related art of an apparatus and to a method of fabricating an apparatus for detecting one or more analytes in [0002]. Kurkina teaches [0034] Alternatively, the surface of the substrate can be structured, for example by lithography, to form channels into which the elongate nanostructure(s) are preferentially deposited so that they are generally aligned into the channels. The limitation beginning with for analyte and buffer introduction is intended use. The buffer is not required as part of the claim and association and dissociation are not required as chemical reaction since the claim is directed to a device).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Long such that a microfluidic channel is bound to the substrate for analyte and buffer introduction, as taught by Kurkina, in order to allow for alignment of channels with nanostructures, as taught by Kurkina in [0034].
	

Regarding Claim 3, Long teaches the microdevice of claim 1 (see above).
Long is silent to the field effect transistor further comprises a gate capacitor comprising of an electrical double layer formed at the interface of the graphene and the solution.  
Kukina teaches in the related art of an apparatus and to a method of fabricating an apparatus for detecting one or more analytes in [0002]. [0012] Furthermore, by providing a reference electrode on the substrate or dipping it into a liquid volume contained in the well, the reference electrode can act both as a gate and as a reference which greatly facilitates the calibration and readout from the individual FETs. [0013] It is a special feature of the present invention that the gate electrode is either provided on the substrate within the well or is provided as a separate electrode contacting the liquid in the well, be it a liquid used to functionalize or chemically prepare the elongate nanostructure or a liquid containing analyte. The gate electrode is preferably designed as a reference electrode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a gate capacitor with an electrical double layer formed at the interface of the graphene and the solution, as taught by Kurkina, to the device of Long, in order to allow for at achieving sensitivities in the sub-femtomolar range, as taught by Kurkina in [0007].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Long (US Pub 2012/0058350), in view of Lin (US Pub 2014/0134607; previously cited).
Regarding Claim 5, Long teaches the microdevice of claim 1 (see above).
Long is silent in regard to comprising at least one of an on-chip temperature sensor and a Peltier module to perform closed-looped temperature control of the microdevice.
Lin teaches in the related art of sensors. [0012] The microdevices can include integrated microheaters and/or temperature sensors, temperature sensors, and can be coupled with a wireless interface for transmitting signals representing measurement of the target analyte. [0114] The temperature of the polymer solution in the MEMS sensor 100 was maintained at 37.degree. C. via closed-loop control by a Peltier heater 1970 (Melcor, CP14) powered by power supply 1930. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one of an on-chip temperature sensor and a Peltier module to perform closed-looped temperature control of the microdevice, as taught by Lin, to the device of Long, in order to allow for monitoring temperature which can impact the reliability and accuracy of the system, as taught by Lin, in [0004]. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US Pub 2012/0058350), in view of Peng (US Pub 2013/0018599; previously cited).

Regarding Claims 10 and 11, Long teaches the microdevice of claim 8 (see teachings above).
Long is silent in regard to the linker can be coupled to the graphene via stacking, and wherein the at least one aptamer can be attached to the free end of linker by forming an amide bond and the linker comprises 1-pyrenebutanoic acid succinimidyl ester (PASE).
Peng teaches in the related art of graphene nano-sensor. [0013] (b) Non-covalent functionalization of graphene surface with a bifunctional molecule, 1-Pyrenebutanoic Acid, Succinimidyl Ester (1). The pyrenyl group is anchored to the graphene via .pi.-stacking and leaves the dangling succinimidyl ester group for binding to target chemicals (e.g. the amine group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the linker 1-pyrenebutanoic acid succinimidyl ester (PASE), as taught by Peng, to be coupled to the graphene, in the device of modified Long, in order to allow for functionalizing the graphene surface with organic molecules for specific binding to target molecules so that the anchored succinimidyl ester reacts with other chemical groups (e.g., the amine group) and thus provides specific bindings to selected chemicals, as taught by Peng, in [0027].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Long (US Pub 2012/0058350), in view of Yaku (US Pub 2010/0173306; previously cited).
Regarding Claim 25, Long teaches the microdevice of claim 1 (see above).
Long is silent to the conformational change of the at least one aptamer includes parallel G-quadruplex conformation and antiparallel G-quadruplex conformation.  
Yaku teaches in the related art of detection method of a DNA conformation, and a diagnostic method using the same.   [0151] In the present Example, detection of a DNA forming an antiparallel G-quadruplex and a DNA forming a parallel G-quadruplex coexisting in a solution was attempted using an anionic phthalocyanine. For this purpose, a coexisting solution of a DNA forming an antiparallel G-quadruplex and a DNA forming a parallel G-quadruplex was first prepared by the following procedure.  [0155] As explained also in connection with Example 1, it has been known that a positive peak at around 295 nm, and a negative peak at around 265 nm are observed in the results of the CD measurement in the case of the antiparallel G-quadruplex. To the contrary, in the case of the parallel G-quadruplex, it has been known that a positive peak at around 260 nm, and a negative peak at around 240 nm are observed. On the basis of these findings, the results of the CD measurement shown in FIG. 12 suggest coexistence of the parallel G-quadruplex and the antiparallel G-quadruplex since a negative peak at around 240 nm, and a positive peak at around 295 nm existed except for the case of the negative control solution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an aptamer for the device, as taught by Long, to undergo the conformational change including parallel G-quadruplex conformation and antiparallel G-quadruplex conformation, as taught by Yaku, in order to analyze the G-quadruplex which is an important structure that may relate to protection of the chromosome, aging of the cell, and the like, as taught by Yaku, in [0008] as taught by Yaku and [0014] the G-rich sequence that forms a G-quadruplex has been found in sites relating to cancer, aging or the like in chromosomes. Therefore, it is expected that disease diagnoses can be realized in future by identifying a G-quadruplex in a chromosome of a patient. Accordingly, development of a method for specifically detecting a G-quadruplex can be deemed as a very important problem.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Long (US Pub 2012/0058350), in view of Orava (“A Short DNA Aptamer That Recognizes TNFa and Blocks its Activity in vitro”; previously cited).
Regarding Claim 26, Long teaches the microdevice of claim 1 (see above).
Long is silent to the at least one aptamer comprises is a guanine-rich IGA3 aptamer or a synthetic single-stranded DNA VR11 aptamer.  
Orava teaches in the related art of aptamers. These analyses led to the identification of VR11, a DNA aptamer capable of inhibiting TNFα functions in vitro. See Introduction. Aptamers VR11 and VR20 represented unique sequences identified in this search that also selectively bound to TNFα. Aptamer VR11 was the only aptamer that inhibited human TNFα functions on cells. See R & D, Identification of DNA Aptamers Directed at TNF-a and Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an aptamer in the device of Long, to be a synthetic single-stranded DNA VR11 aptamer, as taught by Orava, in order to allow for analyzing TNF-alpha which is relevant since TNFα antagonists are now well established as an effective treatment for an array of inflammatory disorders in which TNFα plays an important pathological role, as taught by Orava, in the Summary.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Long (US Pub 2012/0058350), in view of Peng (US Pub 2013/0018599; previously cited), and further in view of in view of Xu (“Graphene-based FET Structure: Modeling FET Characteristics for an Aptamer-based Analyte Sensor”; previously cited).
Regarding Claim 27, Long teaches the microdevice of claim 11 (see above).
Long is silent to the aptamer is coupled to the PASE through a reaction of an amino group of the aptamer with N-hydroxysuccinimide ester of PASE.
Xu teaches section III. R & D A. Graphene based FET structure) l-pyrenebutanoic acid, succinimidyl ester (merchandise name: P130) as the red dot in Fig. 2, is used as linker molecule to noncovalently bind the aptamer to the graphene surface by the pyrene group as in the protocol used for Carbon Nanotube [19]. The pyrene group, being highly aromatic in nature, is known to interact strongly with the basal plane of graphite via 
    PNG
    media_image1.png
    7
    10
    media_image1.png
    Greyscale
  -stacking, due to the overlapping of 
    PNG
    media_image1.png
    7
    10
    media_image1.png
    Greyscale
 bonds between aromatic side chains.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aptamer, as taught by Long, to be coupled with PASE through a reaction of an amino group of the aptamer with N-hydroxysuccinimide ester of PASE, as taught by Xu, to allow for strong binding interaction, as taught by Xu in section III.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US Pub 2012/0058350), in view of Purdy (US Pub 2008/0185498; previously cited).
Regarding Claims 31 and 32, Long teaches the microdevice of claim 1 (see above).
Long is silent in regard to the substrate of the field effect transistor comprises flexible materials, wherein the flexible materials comprise Polyethylene Terephthalate (PET) or Biaxially-Oriented Polyethylene Terephthalate (Mylar) and the microdevice maintains consistent mechanical properties through cyclic rolling, twisting, and/or stretching deformations, wherein the mechanical properties include flexibility, durability, or elasticity.  
   Purdy teaches in the related art of the sensors and aptamers and solves the problem of a sensor with a substrate. [0017] The substrate may be a flexible material, such as metal sheet or foil (e.g. aluminum foil), paper or a film (or sheet) of polyester or polyethylene terephthalate (PET), or an inflexible material, such as glass or plastic. By "flexible" it is meant that the substrate can undergo mechanical stresses, such as bending, stretching, compression and the like, without significant irreversible change. One suitable substrate is a microporous sheet. The PET is a flexible material and therefore the microdevice would maintain consistent mechanical property such as stretching deformations (as a flexible material may be deformed). In [0034], The matrix may include an antigen, to which an antibody binds when exposed thereto. Similarly, the sensor may be based on aptamers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of the substrate in the device of Long, with PET, as taught by Purdy, in order to allow for the substrate can undergo mechanical stresses, as taught by Purdy, in [0017].

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Long (US Pub 2012/0058350), in view of Ludwig (US Pub 2008/0290941; previously cited).
Regarding Claim 33, Long teaches the microdevice of claim 31 (see above), 
Long is silent to the microdevice maintains consistent electrical properties through cyclic rolling, twisting, and/or stretching deformations, wherein the electrical properties include transconductance, carrier mobility, or on/off ratio.
Ludwig teaches in the related art of sensors and graphene. [0036] FIG. 16 depicts an exemplary structure for realizing signal multiplication and operational transconductance amplifiers from CNFETs. [0040] In the case of tubes, the "joining" of the edges of the graphene sheet may be straight-across to result in materials that electrically behave as metals, or made at various angles to cause a twisting (thought of geometrically as helicity, and chemically as chirality) to result in materials that electrically behave as semiconductors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the microdevice, as taught by Long, to maintain consistent electrical properties through cyclic rolling, twisting, and/or stretching deformations, wherein the electrical properties include transconductance, carrier mobility, or on/off ratio, as taught by Ludwig, in order to allow for electrically behaving as semiconductor or as metals, as taught by Ludwig in [0040]. 

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 8/26/22, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Long (US Pub 2012/0058350).

First, Applicant argues on pages 7-8 that the prior art of Kurkina in view of Xu and Gu does not disclose a feature of “wherein the graphene lies on a dielectric layer”.
In response, the examiner notes a new rejection in view of Long (US Pub 2012/0058350) is applied in light of the amendment.  

Second, Applicant argues on the last line of page 8 and page 9 that the other rejections in further other references are moot due modified Kurkina not disclosing a feature of “wherein the graphene lies on a dielectric layer”.
In response, the examiner notes a new rejection in view of Long (US Pub 2012/0058350) is applied in light of the amendment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798